OPINION OF THE COURT
Asch, J.
This is an appeal from a determination granting an application brought by the District Attorney under CPL 330.20 (14) seeking to "recommit” John Stone to a secure mental facility. The appellant takes the position that the proceeding should have been initiated under the Mental Hygiene Law. He urges that the procedures invoked by the New York County District Attorney’s Office were improper and that, as a matter of law, *6the application under the Criminal Procedure Law should have been dismissed, first, on the ground that there is no statutory basis which serves as a predicate to "recommit” a person who has never been committed before.
Secondly, the appellant urges that if the Criminal Procedure Law is deemed to provide a legal basis for recommitting defendants who were found to be "not responsible” and who were never committed, then CPL 330.20 deprives such person of due process and equal protection under the Constitution. He asserts that the initial finding by the trial court of nondangerousness vitiates any basis for depriving him of his rights under the Mental Hygiene Law.
Well over a year has elapsed since the order herein was issued, and it has expired. Concededly, appellant is no longer in a secure facility. However, this appeal is not moot since appellant is prejudiced by the possible continued application of the Criminal Procedure Law to him. Thus, pursuant to the interpretation of the Criminal Procedure Law urged by the People, he faces a possible 10-year period (see, CPL 330.20 [1] [o]—an order of conditions is valid for an initial five-year period and may be extended for an additional five years) during which the District Attorney can again proceed to have him committed to a secure facility as having a dangerous mental disorder. In addition to this Sword of Damocles hanging over the head of appellant, he is otherwise prejudiced. If the People were required to move pursuant to the provisions of the Mental Hygiene Law, such a proceeding would be subject to the higher burden of the "clear and convincing evidence” standard, rather than the "preponderance standard” applicable under the Criminal Procedure Law (see, People ex rel. Thorpe v Von Holden, 63 NY2d 546, 555).
Before May 10, 1984, John Stone had never been involved with the law or a patient in a psychiatric hospital. On that date, he was arrested for allegedly assaulting a policeman who arrived at the scene pursuant to a telephone call from appellant’s mother. In September of that year the appellant was voluntarily admitted to St. Luke’s-Roosevelt Hospital, in accordance with section 9.13 of the Mental Hygiene Law. Pursuant to the direction of the court, pending trial, he sought psychiatric treatment as an outpatient. After treatment for approximately two months, appellant was discharged. A few months later in 1985, on his own, appellant sought psychiatric treatment and was admitted to Mount Sinai Hospital as an inpatient, once more under section 9.13 of the Mental Hygiene *7Law. In April 1985, he was discharged from Mount Sinai to take part in an out-patient program which included living in an apartment facility under the aegis of Mount Sinai Hospital. In September of 1985, the appellant took a plea in the Supreme Court of "not responsible” to a charge of assault in the second degree by reason of mental disease or defect, pursuant to CPL 220.15. After the court approved the plea, it held a hearing to ascertain the mental condition of the appellant at that time, pursuant to CPL 330.20 (6). It decided that John Stone was not suffering from a dangerous mental disorder nor was he mentally ill. Thereupon, the appellant was discharged, subject to an order of conditions, pursuant to CPL 330.20 (7).
It is this hearing and determination by the court which establishes the status of the defendant for the purpose of the appeal before us, the law to be applied and the procedures to be followed with respect to him. It should be noted that the Judge determined that he was not suffering from a dangerous mental disorder and that he was not mentally ill. The dissent refers at various times to Stone’s mental status as being dangerous. Actually, the facts do appear to warrant such a conclusion. In any event, this characterization by the dissent is confusing and not accurate since, under the statute, we are only concerned with the status as determined at the initial hearing, and the appellant was found not to be dangerous (or even mentally ill) at that time.
On April 12, 1986, appellant, then voluntarily living as a patient at the Mount Sinai apartment facility, was told that he could not remain there. When advised of an impending plan to commit him to a secure facility the appellant, apparently with the assistance of his mother, left Mount Sinai without permission. He then tried to secure admission at St. Luke’s-Roosevelt, unsuccessfully. However, he was admitted as a voluntary patient to St. Vincent’s Hospital. On April 23, 1986, upon application by the District Attorney and pursuant to an ex parte order of Justice Peter J. McQuillan, appellant was shipped to Kirby Forensic Center, a secure facility, for examination to decide whether or not he was suffering from a dangerous mental disorder. Thereafter, as a result of the order appealed from, appellant was committed to the custody of the Commissioner of Mental Health for confinement to a secure facility for a period of six months.
We find that the Mental Hygiene Law, rather than the Criminal Procedure Law, should have been utilized, under the *8circumstances herein, to determine whether or not to commit appellant to a psychiatric facility.
The recommitment procedures set out in CPL 330.20 (14) do not apply to a person who takes a plea on the grounds of not responsible by reason of mental disease or defect where that person was adjudged not to have a dangerous mental disorder, nor to be mentally ill, but was discharged subject to an order of conditions at the culmination of an initial hearing under CPL 330.20 (7).
The Second Department gave an explanation of the working of this act in People v Flockhart (96 AD2d 843, 844): "The Insanity Defense Reform Act of 1980 (L 1980, ch 548) established a 'three track’ system of procedures in CPL 330.20 for defendants acquitted following a verdict or plea of not responsible by reason of mental disease or defect (see memorandum of Governor Hugh L. Carey on approval of chapter 548 of the Laws of 1980 in NY Legis Ann, 1980, p 219). The procedures applicable to a particular defendant are determined by the court, based upon a finding of his or her present mental condition at the initial hearing held pursuant to CPL 330.20 (subd 6). If the District Attorney establishes, to the satisfaction of the court, that the defendant is suffering from a 'dangerous mental disorder’ (see CPL 330.20, subd 1, par [c]), then the court must issue a 'commitment order’ committing the defendant to a secure facility operated by the State Commissioner of Mental Health (see CPL 330.20, subd 1, par f; subd 6). Once a defendant has been subject to an order of commitment to a secure facility, the District Attorney must be given notice of all proceedings relating to his or her retention in, furlough, transfer, conditional release or discharge from such facility and is authorized to request a hearing to challenge any change in the defendant’s facility or status (see CPL 330.20, subds 8, 9, 10, 11, 12, 13 and 18). If the District Attorney establishes, to the satisfaction of the court, that the defendant is, at that time, still suffering from a dangerous mental disorder, he may prevent the release of such an individual and require his retention in a secure facility. Defendant, who was adjudged to be mentally ill, but not suffering from a dangerous mental disorder, comes within a second category of persons, subject to the provisions of CPL 330.20 (subd 7). Pursuant to that subdivision, '[hjaving found that the defendant is mentally ill, the court must issue an order of conditions and an order committing the defendant to the custody of the commissioner. The latter order shall be *9deemed an order made pursuant to the mental hygiene law and not pursuant to this section, and further retention, conditional release or discharge of such defendant shall be in accordance with the provisions of the mental hygiene law.’ If the court finds that a defendant falls within a third category of persons, who do not have a dangerous mental disorder, and are not mentally ill it must 'discharge the defendant either unconditionally or subject to an order of conditions’ (CPL 330.20, subd 7).”
Thus, the Reform Act with the three-track approach requires, after a psychiatric examination, that "the court must * * * conduct an initial hearing to determine the defendant’s present mental condition” (CPL 330.20 [6]). If, at the conclusion of the hearing, the court finds that the defendant has a dangerous mental disorder, it "must issue a commitment order” (CPL 330.20 [6]). If the court finds that defendant does not have a dangerous mental disorder but is mentally ill (as defined in CPL 330.20 [1] [d]), the provisions of articles 9 and 15 of the Mental Hygiene Law apply thereafter. Having found that defendant is mentally ill, but not suffering from a dangerous mental disorder, "[T]he court must issue an order of conditions and an order committing the defendant to the custody of the commissioner. The latter order shall be deemed an order made pursuant to the mental hygiene law and not pursuant to this section, and further retention, conditional release or discharge of such defendant shall be in accordance with the * * * mental hygiene law. ” (CPL 330.20 [7]; emphasis added.)
Finally, if the court finds that the defendant is not mentally ill and does not have a dangerous mental disorder, it "must discharge the defendant either unconditionally or subject to an order of conditions” (CPL 330.20 [7]).
Appellant falls into this third category. The District Attorney, therefore, had no statutory authority to bring a proceeding pursuant to CPL 330.20 (14) to have appellant "recommitted” to a secure facility, when he had never been committed to such a facility upon the initial hearing.
In the Flockhart case (supra), a defendant who was found to be mentally ill, but not suffering from a dangerous mental disorder, i.e., in the second "track”, could not be governed by the more stringent procedures applicable to defendants confined to a secure facility after a finding that they have a dangerous mental disorder (in the first "track”) (People v Flockhart, 96 AD2d 843, supra). The Second Department *10found that defendant, there, was held to an impermissible, more stringent standard than other persons confined to mental institutions pursuant to involuntary civil commitment orders, by a Criminal Term order of conditions which, inter alia, gave the District Attorney the power to request a hearing to challenge any change in defendant’s status by the Office of Mental Health (People v Flockhart, supra).
While the dissent chooses to ignore People v Flockhart (supra), there the court, when faced with the application of CPL 330.20 (14), construed it in precisely the manner we have done in this case. "We conclude that Criminal Term has utilized the order of conditions to circumvent the requirement in CPL 330.20 (subd 7) that the defendant, who is adjudged to be mentally ill, but not suffering from a dangerous mental disorder, be committed to the custody of the Commissioner of Mental Health pursuant to a civil order of commitment, which is governed by the procedures for release and retention prescribed in article 9 of the Mental Hygiene Law (see Mental Hygiene Law, §§ 9.21, 9.33, 9.35). By issuing conditions * * * Criminal Term has impermissibly attempted to apply to defendant the more stringent procedures applicable to defendants confined to a secure facility pursuant to an order of commitment or recommitment, after a finding that they have a dangerous mental disorder (CPL 330.20, subd 6). The procedures applicable to the latter category of defendants authorize the District Attorney to exercise 'veto power’ over any change in facility or status of those defendants by the Office of Mental Health. The provisions of article 9 of the Mental Hygiene Law, applicable to patients subject to involuntary civil commitment, who do not have a dangerous mental disorder, however, do not authorize the District Attorney to exercise such veto power with respect to their release from a mental hospital, nor do they authorize the participation of the District Attorney as a party in the proceedings related to the retention or the release of such a patient (see Mental Hygiene Law, §§ 9.31, 9.33, 9.34; People v Helfman, 91 AD2d 1034). Criminal Term has, thus, impermissibly attempted to subject defendant to more stringent procedures for release and reduction of restrictions than are applicable to other similarly situated persons confined to mental institutions pursuant to involuntary civil commitment orders (cf. Matter of Torsney, 47 NY2d 667)” (supra, at 844-845).
The dissent invokes the "plain meaning” rule to support its construction of the statute. The "plain rule” as it is usually *11formulated provides that where the language is plain and admits of no more than one meaning the duty of interpretation does not arise and the rules which are to aid doubtful meanings need no discussion. (Hamilton v Rathbone, 175 US 414.) There is no ambiguity in the language of this act. The procedures to which the appellant objects were not applicable to the appellant since he was not being "recommitted”, as specified by the statute. Significantly, the "plain meaning” as read by the majority, as compared with the construction given the statute by the dissent, was the same as that ascribed to it by the Second Department (People v Flockhart, supra).
The dissent views the legislative history of the relevant statute in accordance with that asserted by the People in their brief, and contrary to the interpretation urged by the Mental Hygiene Legal Service and the Second Department.
However, the complete legislative history of the statute does not clarify the divergence in language which exists between the Law Revision Commission and the Legislature.
This highlights the wisdom of the rule that the intention of the Legislature is first to be sought from a literal reading of the act itself, and that if the language is clear, there is no occasion to resort to other means of interpretation (McKinney’s Cons Laws of NY, Book 1, Statutes § 92). Furthermore, the most natural and obvious sense of the words and language used will be the way it is interpreted by a court, without resort to forced construction (McKinney’s Cons Laws of NY, Book 1, Statutes § 94).
As the dissent points out, the Report of the Law Revision Commission does expressly find that a recommitment order may be applied for at any time during the effective period of an order of conditions issued in conjunction with a defendant’s discharge (1981 Report of NY Law Rev Commn in 1981 McKinney’s Session Laws of NY, at 2268). It also contains a diagram to show the postverdict procedures of CPL 330.20 (id., at 2276; see also, Bellacosa, Practice Commentary, McKinney’s Cons Laws of NY, Book 11 A, CPL 330.20, at 28-30). Pursuant to this diagram, even when a defendant is initially found to be neither mentally ill nor suffering from a dangerous mental disorder, if a court has issued an order of conditions, the District Attorney or Department of Mental Hygiene can still apply for a "recommitment” order at any time during the effective period of such order.
However, despite this language used by the Law Revision *12Commission in its report and accompanying diagram, the language used in the statute is different. Thus, the act itself, contrary to the apparent intent of the Law Revision Commission, defines a discharge order as one "terminating an order of conditions or unconditionally discharging a defendant from supervision under the provisions of this section” (CPL 330.20 [l] M).
Since the Legislature specifically directed, as noted above, that the Mental Hygiene Law would apply to all subsequent proceedings for defendants falling in the second track, i.e., mentally ill but not dangerous, the Mental Hygiene Law must logically also apply to all defendants in the third track, i.e., not mentally ill and not dangerous. Further, since "recommitment” must relate back to an initial commitment, the natural and obvious interpretation of CPL 330.20 (14) must be that it does not apply to persons, such as appellant, who were not initially committed.
Certainly, where there is ambiguity in legislative intent, the interpretation which is most consistent with the constitutional requirements should be adopted.
As noted above, when a defendant is adjudged not to have a dangerous mental disorder but is mentally ill, "the provisions of articles nine or fifteen of the mental hygiene law shall apply at that stage of the proceedings and at all subsequent proceedings” (CPL 330.20 [7]; emphasis added). A fortiori, after an initial hearing where the defendant is found not to suffer from a dangerous mental disorder and is also found not to be mentally ill and is, therefore, discharged, albeit with an order of conditions, any further proceedings seeking hospitalization, etc., must be governed by the provisions of the Mental Hygiene Law. It would be anomalous to apply more stringent and restrictive provisions to appellant, who was discharged after the initial hearing.
Criminal Term was aware of these limitations at the time of the initial hearing, since the order of conditions it issued specifically noted that, while subject to the order, appellant would be "subject to the authority of the N.Y.S. Commissioner of Mental Health to the same extent as any conditionally released patient within the meaning of Mental Hygiene Law 29.15 (e)” (emphasis added).
The order further provides that should appellant’s condition deteriorate and he require in-patient treatment, that he cooperate with the Commissioner and "submit to hospitalization, *13his admission and retention to be governed by the provisions of article nine of the Mental Hygiene Law” (emphasis added). CPL 330.20 (14), therefore, which reads in pertinent part: "14. Recommitment order. At any time during the period covered by an order of conditions an application may be made * * * for a recommitment order when the applicant is of the view that the defendant has a dangerous mental disorder”, and which formed the basis for Criminal Term’s later "recommitment” order, applies not to a defendant such as appellant, who has been initially discharged, but solely to defendants initially committed to a secure facility (CPL 330.20 [6]).
Thus, recommitment hearings pursuant to subdivision (14) are held when applications are made for continued custody of defendants after the expiration of the initial and subsequent commitment periods (see, CPL 330.20 [8], [9]) and when application is made for a transfer order (CPL 330.20 [11]).
It seems clear that the existence of a present dangerous mental disorder is the necessary prerequisite for distinguishing between the commitment procedures for those who plead and are acquitted on the basis of their mental state and other persons who are committed civilly (Jones v United States, 463 US 354).
The dissent discusses and uses as support for its position a number of relatively recent cases. But those cases are easily distinguishable on their holdings, and certainly on their facts, from the situation before us.
We do not disagree that the standard of proof required for an insanity acquittee may constitutionally differ from that required in a civil commitment (see, Jones v United States, supra; People v Escobar, 61 NY2d 431).
However, the State has no interest in punishing insanity acquittees (defendant’s plea places him in that class [see, CPL 220.15 (3) (f)]) but only in treating them, and the length of hospitalization must depend solely on the acquittee’s need (or lack of it) for further in-patient treatment (Jones v United States, supra, at 369). Once an insanity acquittee has regained his sanity and is no longer dangerous to society or himself, the confinement must end. "The committed acquittee is entitled to release when he has recovered his sanity or is no longer dangerous” (supra, at 368). The court has thus established dangerousness as the necessary predicate upon which a State may base disparate treatment for insanity acquittees. Therefore, once there is a judicial determination that an insanity *14acquittee, as appellant herein, is no longer suffering from a dangerous mental disorder, the presumption that the acquit-tee poses a danger to society, legitimately drawn from the criminal act, has been rebutted and there can be no continuing discrimination in treatment. This is precisely the situation with which we are presented in this appeal.
A criminal act cannot forever after affect and prejudice an acquittee’s right to equal treatment vis-á-vis a person committed in a civil proceeding. Future confinement of the acquittee after the initial determinations adverted to herein must be justified under procedures identical to those that apply to civil commitments.
The New York Court of Appeals has consistently held that the rights of defendants found not responsible under our criminal law must parallel substantially the rights given individuals who are involuntarily committed under the Mental Hygiene Law (Matter of Torsney [State Commr. of Mental Hygiene—Gold], 47 NY2d 667, supra; see also, People v Escobar, 61 NY2d 431, supra).
After the decision in Jones v United States (supra), the New York Court of Appeals, following its lead, held that the State could prove dangerous mental illness or mental illness by the lesser burden of preponderance of the evidence (People v Escobar, supra). However, while the lesser burden of a preponderance of evidence is applicable to the question of dangerousness, the Court of Appeals has held that the State still must prove mental illness by clear and convincing evidence, acknowledging, therefore, that a distinction in treatment is allowed only upon a finding of dangerousness (People ex rel. Thorpe v Von Holden, supra, 63 NY2d, at 555).
Although the due process provisions of the Fourteenth Amendment of the US Constitution and article I, section 6 of the NY Constitution appear superficially similar, our State Due Process Clause has been traditionally accorded wider scope than the Federal guarantee (see, Sharrock v Dell Buick-Cadillac, 45 NY2d 152, 159). "In this State, in fact, there is a long tradition of reading the parallel clauses independently and affording broader protection, where appropriate, under the State Constitution.” (Kaye, Dual Constitutionalism in Practice and Principle, 42 [No. 3] Record of Assn of Bar of City of NY 285, 299.)
Certainly, the Court of Appeals has not hesitated to interpose the State Due Process Clause (NY Const, art I, § 6) in *15protecting the rights of the mentally ill (see, Rivers v Katz, 67 NY2d 485).
John Stone has always recognized his need for care and treatment and has sought help. His acting out has been minimal and his acts do not seem to have been really dangerous.
There may be some feeling that John Stone "put it over on the public” when he took a plea to an assault charge on the basis of his mental state and that, therefore, because of the benefit he derived, he shouldn’t be allowed to get away with it. The undercurrent of the dissent is that since the appellant is a criminal who "got off’ because of his claim of mental illness, it is only fair that he be subjected to the more onerous standards of the Penal Law than those applied to the mentally ill. However, most respectfully, this seems to miss the entire point. From the record it is quite clear that the appellant does have a problem relating to his own emotional or mental health. If Stone did anything, it was simply out of his agitated mental state, not as a real criminal. He is certainly not a "criminal”, as we have used that term. Therefore, it does not seem appropriate to "punish” him according to the punitive strictures of the Penal Law. Rather, it seems more appropriate to deal with him as a peripheral mental patient who can be dealt with under the provisions of the Mental Hygiene Law, instead of as a criminal.
In the instant case, Criminal Term initially adjudged appellant to be neither mentally ill nor dangerous. The hearing Justice sought to discharge him, subject to an order of conditions, and therefore any constitutionally permissible basis for further disparate treatment of appellant ceased to exist. The importance of the underlying determination that appellant was not mentally ill or a threat to society should not be overlooked. This finding ended the presumption of continuing dangerousness which supports differing procedures for insanity acquittees and other candidates for civil commitment. From the time an insanity acquittee is held to be nondangerous, he should be on the same footing as other persons whose mental faculties are in question. There is nothing in the record that demonstrates that appellant could not have been treated in a nonsecure hospital. Appellant’s right to be treated in the least restrictive setting was abrogated by applying the Criminal Procedure Law recommitment procedures.
Assuming, arguendo, that the People are correct in their *16position that the procedure was sanctioned by statute, the Legislature in revising CPL 330.20 failed to strike a proper balance between the appellant’s constitutional right to liberty and the State’s interest in protecting the safety of the public.
We deem appellant’s notice of appeal an application for leave to appeal pursuant to CPL 330.20 (21) (a), and grant such leave nunc pro tunc.
Accordingly, the order of the Supreme Court, New York County (Carol Berkman, J.), entered July 22, 1986, committing appellant to the custody of the Commissioner of Mental Health for confinement in a secure facility for six months, should be reversed, on the law, and the matter remanded for further proceedings in accordance with the decision herein.